2 A.3d 1094 (2010)
415 Md. 432
STATE of Maryland
v.
Damion ALLEN a/k/a Damian Allen.
No. 156, September Term, 2009.
Court of Appeals of Maryland.
August 24, 2010.
Douglas D. Guidorizzi, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland) of Baltimore, MD, for Petitioner.
Damion Allen a/k/a Damian Allen, pro se.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 24th day of August, 2010,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for further consideration in light of State of Maryland v. George Matthews, 415 Md. 286, 999 A.2d 1050 (2010). Costs in this Court to be paid by the respondent, and costs in the Court of Special Appeals to abide the result.